In the United States Court of Federal Claims
                           OFFICE OF SPECIAL MASTERS

*********************
JUANITA BURGESS,            *
a single woman,             *                        No. 11-739V
                Petitioner, *                        Special Master Moran
                            *
v.                          *                        Filed: June 16, 2014
                            *
SECRETARY OF HEALTH         *                        Stipulation; influenza vaccine;
AND HUMAN SERVICES,         *                        Guillain-Barré Syndrome (“GBS”).
                Respondent. *
*********************

Jay A. Bansal, Law Offices of Jay A. Bansal, Tempe, AZ, for Petitioner;
Justine Daigneault, United States Dep’t of Justice, Washington, DC, for
Respondent.

                              UNPUBLISHED DECISION1

       On June 11, 2014, respondent filed a joint stipulation concerning the petition
for compensation filed by Juanita Burgess on November 4, 2011. In her petition,
Ms. Burgess alleged that the influenza vaccine, which is contained in the Vaccine
Injury Table (the “Table”), 42 C.F.R. §100.3(a), and which she received on
November 6, 2008, caused her to suffer Guillain-Barré Syndrome (“GBS”).
Petitioner represents that there has been no prior award or settlement of a civil
action for damages on her behalf as a result of her condition.

      Respondent denies that the influenza vaccine caused petitioner to suffer
from GBS or any other injury or her current condition.

      Nevertheless, the parties agree to the joint stipulation, attached hereto as
“Appendix A.” The undersigned finds said stipulation reasonable and adopts it as
the decision of the Court in awarding damages, on the terms set forth therein.

       1
         The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the party has 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
        Damages awarded in that stipulation include:

        A. A lump sum payment of $372,095.29, representing compensation for
           first year life care expenses ($127,714.07) and pain and suffering
           ($244,381.22), in the form of a check payable to petitioner Juanita
           Burgess; and

        B. A lump sum payment of $70,589.91, representing reimbursement of a
           State of Arizona lien, in the form of a check payable jointly to
           petitioner and

                                  Recovery Management Systems
                                         P.O. Box 32714
                                     Phoenix, AZ 85064-2714
                                    Attn: Mr. Victor Womack
                                  Mercy Care ID: A00293781-01

            Petitioner agrees to endorse this check to Recovery Management
            Systems.

        C. An amount sufficient to purchase the annuity contract described in
           paragraph 10 of the attached stipulation.

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 11-739V according to this decision
and the attached stipulation.2

        Any questions may be directed to my law clerk, Mary Holmes, at (202) 357-
6353.

        IT IS SO ORDERED.

                                                     s/ Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




        2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.
                                                2
Case 1:11-vv-00739-UNJ Document 58 Filed 06/11/14 Page 1 of 8
Case 1:11-vv-00739-UNJ Document 58 Filed 06/11/14 Page 2 of 8
Case 1:11-vv-00739-UNJ Document 58 Filed 06/11/14 Page 3 of 8
Case 1:11-vv-00739-UNJ Document 58 Filed 06/11/14 Page 4 of 8
Case 1:11-vv-00739-UNJ Document 58 Filed 06/11/14 Page 5 of 8
Case 1:11-vv-00739-UNJ Document 58 Filed 06/11/14 Page 6 of 8
Case 1:11-vv-00739-UNJ Document 58 Filed 06/11/14 Page 7 of 8
Case 1:11-vv-00739-UNJ Document 58 Filed 06/11/14 Page 8 of 8